                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


NIKITA MICHELLE
MOORE-MONTGOMERY,

              Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-162

       v.

NANCY BERRYHILL, Acting Commissioner
of Social Security,

              Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's January 15, 2019 Report and Recommendation, (doc. 14), to which the parties have not

filed any objections. Accordingly, Court ADOPTS the Report and Recommendation as the

opinion of the Court, AFFIRMS the Acting Commissioner’s final decision, and DIRECTS the

Clerk of Court to CLOSE this case and ENTER final judgment in favor of the Acting

Commissioner.

       SO ORDERED, this 1st day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
